127 F.3d 1108
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alvin Orlando WILLIAMS, Defendant-Appellant.
Nos. 97-50121, 97-50122.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 27, 1997.

Before:  THOMPSON, T.G. NELSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Alvin Orlando Williams appeals his 197-month sentence imposed in a consolidated sentencing proceeding following his guilty plea to unarmed bank robbery (CR-93-00797) and jury conviction for armed bank robbery and use of a firearm during the commission of a dangerous felony (CR-93-00929).  We affirm.


3
Williams contends that he is entitled to an offense level adjustment for acceptance of responsibility because he accepted responsibility for the unarmed bank robbery.  This contention is foreclosed by United States v. Ginn, 87 F.3d 367, 370 (9th Cir.1996), in which we held that "a defendant is not entitled to an adjustment when he does not accept responsibility for all of the counts of which he is convicted."


4
Williams contends that Ginn is distinguishable because the bank robberies in Ginn were charged in the same indictment, whereas his bank robberies were charged in separate indictments.  We reject this contention because the same rules apply for determining the offense level for multiple counts of conviction contained in the same indictment or in separate indictments where, as in this case, the sentencing proceedings were consolidated.  See U.S.S.G. § 5G1.2, comment.


5
Finally, Williams contends that Ginn was wrongly decided.  We cannot reconsider or overrule the decision of a prior three-judge panel.  See United States v. Camper, 66 F.3d 229, 232 (9th Cir.1995).


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3